Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of identifying a first and second location while the vehicle is traveling on a current road, determining a first and a second route from the first location to the second location based on plurality of road segments comprising a first and second series of road segments respectively, determining at a mobile device, a driving behavior based on sensor data received at the mobile device, and determining a safety rating for each of the first and second route based on the driving profile and a direction of travel of the vehicle through each of the plurality of road segments and providing a safest route based on the safety rating on a second user interface, as recited in claims 1, 13, and 20, are not anticipated or made obvious by the prior arts on record. Accordingly, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boies et al US 2002/0120396 A1 discloses determining optimum routing of vehicles based on historical information as well as user preferences and current travel conditions between a first and second location including a plurality of road segments 
Becker et al US 2006/0129313 A1 discloses the favorableness of routes may be indicated by a gradient color scale that ranges from green to red, with green being best, red worst, for example, a route may be green at one time of the day but shift towards red at another time as a result of weather and traffic forecasts, since the user may see maps at different times of day, but doesn’t explicitly teach a safety rating for each route based on direction and driving behavior collected at a mobile device while the vehicle is travelling.
Tamir et al US 2007/0027583 A1 discloses a direction of travel through each road segment and a recommendation of at least one of a plurality of road segments but doesn’t recites the specific elements of the claimed invention as recited in claims 1, 13, and 20.
Tamura 2001/0020902 A1 discloses a dangerous area alarm system for alerting the driver of a vehicle of the presence of a dangerous area on the traveling route of the vehicle but doesn’t recites the specific elements of the claimed invention as recited in claims 1, 13, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669